COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00497-CV


Richard L. Vaughn                      §    From County Court at Law No. 2

v.                                     §    of Tarrant County (2009-072486-2)

                                       §    February 14, 2013
Lake Country Property Owners
Association, Inc.                      §    Opinion by Justice Gabriel



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS



                                   By_________________________________
                                     Justice Lee Gabriel
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00497-CV


RICHARD L. VAUGHN                                               APPELLANT

                                       V.

LAKE COUNTRY PROPERTY                                             APPELLEE
OWNERS ASSOCIATION, INC.



                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On December 13, 2012, Appellant filed a notice of appeal, attempting to

appeal an order that was signed on November 12, 2012. Appellant’s request for

findings of fact and conclusions of law was due on December 3, 2012, but was

not filed until December 7, 2012. See Tex. R. App. P. 26.1.



      1
       See Tex. R. App. P. 47.4.


                                        2
       On December 27, 2012, we sent Appellant a letter notifying him of our

concern that we lacked jurisdiction over the case because it appeared that the

notice of appeal was not timely filed. See id. We requested a response showing

that the request for findings of fact and conclusions of law was properly

addressed, stamped, and mailed by United States Postal Service to the proper

trial court clerk on or before the due date. See Tex. R. Civ. P. 5; Tex. R. App. P.

9.2(b). We also stated that if the request had not been timely mailed, unless

Appellant or any party desiring to continue this appeal filed with the court, on or

before January 7, 2013, a response showing a reasonable explanation for the

late filing of the notice of appeal, we would dismiss the appeal for want of

jurisdiction.   See Tex. R. App. P. 10.5(b), 26.3(b).      We have received no

response.

       The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 25.1(b). A notice of appeal must be filed within

thirty days after the judgment is signed, unless a party timely files a motion

extending the deadline, such as a request for findings of fact and conclusions of

law. Tex. R. App. P. 26.1. A request for findings of fact and conclusions of law

must be filed within twenty days after the date the judgment was signed. Tex. R.

Civ. P. 296. Under the “mailbox rule,” a document sent to the proper clerk by

first-class United States mail in a properly addressed and stamped envelope is




                                         3
deemed timely filed if it is received not more than ten days late.

Tex. R. Civ. P. 5.

      In this case, Appellant did not file his request for findings of fact and

conclusions of law until twenty-five days after the judgment was signed.

Appellant has provided no evidence that the request should be deemed timely

filed under the mailbox rule. Appellant’s request was therefore untimely, and his

notice of appeal was due December 12, 2012. Because Appellant did not file his

notice of appeal until December 13, 2012, and because he has not provided a

reasonable explanation for the late filing, his notice of appeal was untimely. We

therefore dismiss this appeal for want of jurisdiction.   See Tex. R. App. P.

42.3(a), 43.2(f).



                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: February 14, 2013




                                       4